PER CURIAM.
We affirm appellant’s adjudication of delinquency for aggravated battery and simple battery.
We reverse the disposition and remand for a new disposition hearing. Section 985.229(1), Florida Statutes (2004), requires that the court order and consider a predisposition report if residential commitment is “anticipated or recommended by an officer of the court or by the department.” See T.H. v. State, 859 So.2d 549 (Fla. 4th DCA 2003). We also note that the disposition order does not delineate the disposition for each offense and fails to account for credit for time served in a juvenile detention center. See J.W. v. State, 879 So.2d 680, 682 (Fla. 4th DCA 2004).

Affirmed in part, reversed in part, and remanded.

WARNER, GROSS and HAZOURI, JJ., concur.